         Case 4:20-cv-00049 Document 1 Filed on 01/07/20 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

WALOON INVESTMENT, INC. DBA                    §
CLAIRON HOTEL                                  §
                                               §
         Plaintiff                             §
                                               §          Civil Action No. _________
VS.                                            §
                                               §
HAMILTON SPECIALTY INSURANCE                   §
COMPANY                                        §
                                               §
         Defendant                             §


              DEFENDANT HAMILTON SPECIALTY INSURANCE COMPANY’S
                             NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Pursuant to 28 U.S.C. §§1441 and 1446, Defendant Hamilton Specialty Insurance

Company (“Hamilton”) files this Notice of Removal on the basis of diversity of citizenship and

respectfully shows the Court the following:

                       I.     FACTUAL AND PROCEDURAL BACKGROUND

         1.     This is an insurance claim based on alleged property damage to a commercial

property located at 6885 Southwest Freeway, #130, Houston, Texas 77074 (“Property”). On

November 8, 2019, Waloon Investment, Inc. d/b/a Clairon Hotel (“Waloon”) filed its Original

Petition in the matter styled Cause No. 201981551; Waloon Investment, Inc. dba Clairon Hotel v.

Hamilton Specialty Insurance Company; In the 125th Judicial District Court of Harris County,

Texas.




                                              1
7607066v1
11731.007
       Case 4:20-cv-00049 Document 1 Filed on 01/07/20 in TXSD Page 2 of 5



        2.      Plaintiff served Hamilton with its Original Petition on or about December 19, 2019.

Accordingly, Hamilton files this timely Notice of Removal within thirty (30) days of receiving

service of process and citation. 28 U.S.C. § 1446(b).

                                  II.     BASIS FOR REMOVAL

        3.      Removal is proper based upon diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.      The Proper Parties Are Diverse

        4.      Upon information and belief, and as pled in Plaintiff’s Original Petition, Plaintiff

Waloon is a privately held Texas corporation organized and operating under the laws of the State

of Texas with its principal place of business in Harris County, Texas. Plaintiff’s Original Petition

at p. 1, ¶ 2.

        5.      As of 2017, Hamilton, an AIG subsidiary, began operating under its new name,

Blackboard Specialty Insurance Company (“Blackboard”). Both at the time the lawsuit was

originally filed, and at the time of removal, Blackboard f/k/a Hamilton is a corporation

incorporated and existing under the laws of Delaware, with its principal place of business in New

York. Accordingly, complete diversity of citizenship exists among the parties.

B.      The Amount in Controversy Exceeds the Jurisdictional Requirements for Diversity
        Jurisdiction

        6.      The amount in controversy requirement for diversity jurisdiction under 28 U.S.C.

§ 1332(a) is clearly satisfied in this case as evidenced by Plaintiff’s Original Petition, in which

Plaintiff expressly alleges that it is “seeking monetary relief over $1,000,000 but not over

$2,500,000”. Plaintiff’s Original Petition at p. 2, ¶ 4. This amount clearly exceeds the requirement

for subject matter jurisdiction and demonstrates that the amount in controversy requirement is

satisfied.

                                                 2
7607066v1
11731.007
       Case 4:20-cv-00049 Document 1 Filed on 01/07/20 in TXSD Page 3 of 5



C.      Removal is Procedurally Correct

        7.      Plaintiff commenced this civil action against Hamilton in state court on November

8, 2019. Hamilton first received notice of Plaintiff’s Original Petition on December 19, 2019.

Hamilton is filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b) and

within a year of the date suit was first filed in state court.

        8.      Venue is proper in this District and Division under 28 U.S.C. § 1446(a) because

this District and Division include the county in which the state action has been pending and because

a substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division. Plaintiff’s Original Petition at p. 2, ¶ 5-6.

        9.      Pursuant to 28 U.S.C. § 1446(a), attached hereto is the Index of Matters Being Filed

that clearly identifies each document and indicates the date the document was filed in state court.

Attached is a copy of all documents filed in the state court action as identified on the Index of State

Court Documents.

        10.     Pursuant to 28 U.S.C. § 1446(d), promptly after Hamilton files this Notice, written

notice of the filing will be given to Plaintiff.

        11.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be

promptly filed with the Clerk of the Harris County District Court after Hamilton files this Notice.

                                       III.    CONCLUSION

        Based upon the foregoing, and other documents filed contemporaneously with this Notice

of Removal and fully incorporated herein by reference, Defendant Hamilton Specialty Insurance

Company hereby removes this case to this Court for trial and determination.




                                                    3
7607066v1
11731.007
       Case 4:20-cv-00049 Document 1 Filed on 01/07/20 in TXSD Page 4 of 5



                                           Respectfully submitted,

                                           THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                           By: /s/ Christopher N. Avery_______
                                                  RICHARD HARMON
                                                  Texas State Bar No. 09020700
                                                  rharmon@thompsoncoe.com
                                                  CHRISTOPHER H. AVERY
                                                  Texas State Bar No. 24069321
                                                  cavery@thompsoncoe.com
                                                  JESSICA B. GONZALEZ
                                                  Texas State Bar No. 24099354
                                                  jgonzalez@thompsoncoe.com
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8210
                                                  Facsimile: (713) 403-8299

                                           Counsel for Defendant Hamilton Specialty
                                           Insurance Company



                               CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of January, 2020, a true and correct copy of the
foregoing was served via e-service to counsel of record in accordance with the Federal Rules of
Civil Procedure.


                                           /s/ Christopher N. Avery
                                           Christopher N. Avery




                                              4
7607066v1
11731.007
       Case 4:20-cv-00049 Document 1 Filed on 01/07/20 in TXSD Page 5 of 5




                                        5
7607066v1
11731.007
